Citation Nr: 9925499	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-31 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right eye disorder, 
to include defective vision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1994 decision of the RO.  In March 
1998, the Board remanded the case for further development.


FINDING OF FACT

There is no competent evidence that the veteran has a right 
eye disorder, to include defective vision, which is due to 
disease or injury incurred in or aggravated by service.  


CONCLUSION OF LAW

The veteran's claim of service connection for a right eye 
disorder, to include defective vision, is not well-grounded.  
38 U.S.C.A. §§  1110, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§  3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on entrance 
examination in January 1974, his eyes were clinically normal.  
His distant and near vision was 20/20, bilaterally.  He 
indicated that he had never had eye trouble.  In November 
1978, the veteran was seen for complaints of a sore right eye 
with a foreign body sensation and watery discharge.  
Conjunctivitis was diagnosed.  In November 1979, the veteran 
was reported to have hit himself in the right eye.  The 
assessment was corneal abrasion of the right eye.  On a 
subsequent ophthalmologic examination, the veteran was 
reported to have decreased vision in the right eye, with 
visual acuity of 20/40.  He was reported to have mild stroma 
of the right eye secondary to an abrasion.  The diagnosis was 
status post corneal abrasion.  In December 1979, the veteran 
was reported to have decreased vision of the right eye 
following the healing of the corneal abrasion.  The diagnosis 
was refractive error.

In January 1980, the veteran's eyes were reported to be 
clinically normal.  His distant and near vision was 20/20, 
bilaterally.  In December 1980, his eyes were reported to be 
clinically normal.  He was reported to have defective distant 
vision acuity of the right eye, correctable to 20/20.  In 
January 1988, distant vision of the right eye was reported to 
be 20/20 and near vision was reported to be 20/17.  In 
January 1993, the veteran's eyes were reported to be 
clinically normal.  Distant and near vision of the right eye 
was 20/20.

On VA ophthalmologic examination in July 1994, the veteran 
reported a history of a corneal scar of the right eye.  His 
conjunctivae were clear.  The assessment was history of 
trauma and refractive error of the right eye.

On a VA Persian Gulf examination in December 1994, the 
veteran's pupils were reported to be equal, round and regular 
and to react to light and accommodation.  Conjunctivae were 
reported to be clear, extraocular movements were intact, 
visual fields were full, and funduscopic examination was 
benign.

On a VA ophthalmologic examination at the Coastal Carolina 
Eye Clinic, P.A., in September 1998, the examiner indicated 
that he had reviewed the veteran's medical records prior to 
the examination.  The veteran's eyes were reported to have 
been basically healthy except for one episode when he was 
struck in the right eye with a plastic toy, resulting in a 
corneal abrasion.  The eye was reported to have been patched 
and the abrasion resolved; however, the veteran indicated 
that, from that time on, his right eye vision was not as good 
as vision in the left eye.

Examination revealed that uncorrected visual acuity was 20/40 
in the right eye and 20/20- in the left eye.  The best 
corrected vision was 20/20, bilaterally.  The refractive 
error was reported to be -0.75 sphere on the right and -0.25 
sphere on the left.  External, motility and pupillary 
examinations were normal.  The examiner's impression was that 
the veteran was status post corneal abrasion of the right eye 
that had resolved.  The veteran had low myopia in the right 
eye that was greater than the left eye and had early stages 
of presbyopia.  The examiner opined that it was very unlikely 
that a corneal abrasion would induce nearsightedness and that 
a much more likely explanation would be that the veteran 
noted the nearsightedness following the abrasion.  The 
veteran was reported to have low myopia, for which he did not 
require correction, and to be pre-presbyopic.  It was 
indicated that he would need reading glasses in the near 
future and that being slightly myopic may have delayed his 
need for reading glasses by a few years.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he currently has a 
right eye disorder, to include defective vision, that is due 
to a corneal abrasion in service.

The service medical records show that, on entrance 
examination in January 1974, his distant and near vision 
measured 20/20, bilaterally.  In November 1979, he had a 
corneal abrasion of the right eye and visual acuity of the 
right eye was 20/40.  In January 1988, distant vision of the 
right eye was reported to measure 20/20 and near vision was 
reported to measure 20/17.  In January 1993, his eyes were 
reported to be clinically normal and the distant and near 
vision of the right eye was 20/20.  In sum, if there was any 
visual acuity impairment associated with the corneal abrasion 
in service, it was not chronic.  

On ophthalmologic examination on behalf of the VA in 
September 1998, the assessment was status post corneal 
abrasion of the right eye that had resolved.  The veteran was 
reported to have low myopia in the right eye that was greater 
than that in the left eye and to be in the early stages of 
presbyopia.  The Board notes that myopia is also known as 
nearsightedness.  Norris v. West, 11 Vet. App. 219, 220 
(1998).  Refractive error of the eye, in itself, is not a 
disability for which VA disability compensation benefits may 
be awarded.  38 C.F.R. §§ 3.303(c), 4.9.

In addition, the veteran has submitted no competent evidence 
to support his lay assertions that he has an eye disorder due 
to disease or injury which was incurred in or aggravated by 
service.  In fact, on VA examination in September 1998, the 
examiner opined that it was very unlikely that a corneal 
abrasion would induce nearsightedness.  The veteran's own 
statements relating to questions of medical diagnosis or 
causation lack probative value in this case.  Lay assertions 
regarding medical causation cannot constitute competent 
evidence sufficient to render the veteran's claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the veteran has not presented any medical evidence of 
a nexus between any current eye disorder, to include 
defective vision, and service or any disease or injury 
therein, the Board must conclude that the veteran has failed 
to meet his initial burden of producing evidence of a well-
grounded claim of service connection.  See Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim well grounded.  


ORDER

Service connection for a right eye disorder, to include 
defective vision, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

